     Case 8:19-cv-00055-JLS-DFM Document 35 Filed 10/09/19 Page 1 of 5 Page ID #:161



      CARLSON & MESSER LLP
1     David J. Kaminski (SBN 128509)
      kaminskid@cmtlaw.com
2     Stephen A. Watkins (SBN 205175)
      watkinss@cmtlaw.com
3
      5901 W. Century Blvd. #1200
      Los Angeles, CA 90045
4
      Telephone: (310) 242-2200
5
      Facsimile: (310) 242-2222
      Attorneys for Defendant,
6     CMRE FINANCIAL SERVICES, INC.
7
                                UNITED STATES DISTRICT COURT
8
                               CENTRAL DISTRICT OF CALIFORNIA
9

10
      EMMA BONAVENTURE,                                Case No.: 3:19-cv-00055-JLS-DJM
11
      individually and on behalf of all others
12    similarly situated,                              STIPULATION TO DISMISS
13
                                Plaintiff,
14

15              vs.
16
      CMRE FINANCIAL SERVICES,
17    INC.
18
                              Defendant.
19

20

21

22

23
                     1.   Plaintiff Emma Bonaventure and Defendant CMRE Financial

24
      Services, Inc., by and through their undersigned counsel, submit this Stipulation of

25
      Dismissal pursuant to the Court’s September 20, 2019 Order Denying Stipulation

26
      to Dismiss Case (ECF No. 34).

27

28


      {00123786;1}


                                                  1
                                             STIPULATION TO DISMISS
                                                                      Case No. 3:19-cv-00055-JLS-DJM
     Case 8:19-cv-00055-JLS-DFM Document 35 Filed 10/09/19 Page 2 of 5 Page ID #:162




1                    2.    A copy of the parties’ Settlement Agreement and General Release
2     (“Settlement Agreement”) dated as of July 24, 2019, is filed concurrently herewith
3     and filed under seal.
4                    3.    The parties hereby stipulate and agree as follows:
5                    Plaintiff filed her class action complaint on January 9, 2019, asserting
6     violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.
7     (“TCPA”). The proposed class has not been certified. The parties resolved this
8     putative class action on individual basis under the terms and conditions set forth in
9     the Settlement Agreement.
10                   4.    “To determine whether pre-certification settlement or dismissal is
11    appropriate, the Court must assess potential prejudice to the absent putative class
12    members from: (1) ‘possible reliance on the filing of the action if they are likely to
13    know of it either because of publicity or other circumstances’; (2) ‘lack of adequate
14    time for class members to file other actions, because of a rapidly approaching
15    statute of limitations’; and (3) ‘any settlement or concession of class interests made
16    by the class representative or counsel in order to further their own interests.’”
17    Tombline v. Wells Fargo Bank, N.A., No. 13-cv-04567-JD, 2014 WL 5140048, at
18    *2 (N.D. Cal. Oct. 10, 2014) (quoting Diaz v. Trust Territory of Pac. Islands, 876
19    F.2d 1401, 1408 (9th Cir. 1989)) (recognizing that, based on 2003 amendments to
20    Fed. R. Civ. P. 23, there is “‘some uncertainty’ about the continued application of
21    Rule 23(e) to precertification settlement proposals”). The purpose of analyzing
22    these so-called Diaz factors “is to ‘determine whether the proposed settlement and
23    dismissal are tainted by collusion or will prejudice absent putative members.’” Id.
24    (quoting Lyons v. Bank of America, NA, No. C 11-1232 CW, 2012 W L 5940846,
25    at *1 (N. D. Cal. Nov. 27, 2012).
26                   5.     As to the first Diaz factor, the parties represent that they know of no
27    absent putative class members who are relying on the pendency of this putative
28    class action. Media attention regarding the action has been sparse. An online
      {00123786;1}


                                                     2
                                                STIPULATION TO DISMISS
                                                                         Case No. 3:19-cv-00055-JLS-DJM
     Case 8:19-cv-00055-JLS-DFM Document 35 Filed 10/09/19 Page 3 of 5 Page ID #:163




1     search reveals only online mentions on www.law360.com, www.docketbird.com
2     and www.courtlistener.com.
3                    6.   Plaintiff is not aware of any other media attention and has not
4     received any inquiries from others regarding the action. The putative class
5     members are highly unlikely to have knowledge of it, or to have relied upon it in
6
      any way. See Wallace v. Universal Fid. LP, No. C13-0437JLR, 2013 WL
7
      5487001, at *1 (W.D. Wash. Sep. 28, 2013) (crediting the “very early stage” of the
8
      settlement in finding that the first Diaz factor was met); Houston v. Cintas Corp.,
9
      No. C 05-3145 JSW, 2009 WL 921627, at *2 (N.D. Cal. April 3, 2009) (approving
10
      settlement and dismissal without notice; “although there has been some publicity
11
      regarding this case and articles in which some of the Plaintiffs were mentioned by
12
      name, it has been minimal.”). Relatedly, neither this Court nor any party or counsel
13
      has issued any notice to members of the proposed class. Wallace, 2013 WL
14
      5487001, at *1 (further crediting “absence of previous notice to class members”).
15

16
                     7.   As to the second Diaz factor, the pendency of this putative class

17
      action tolled the statute of limitations applicable to any individual claims based on

18    the same facts and circumstances. China Agritech, Inc. v. Resh, 138 S. Ct. 1800,
19    1804, 201 L. Ed. 2d 123 (2018). Thus, should the Court approve this Stipulation
20    of Dismissal, the unnamed putative class members will be in the same position as
21    they were at the time plaintiff filed its class action complaint. Further, the TCPA
22    has a four-year statute of limitations. Plaintiff filed her Complaint on January 9,
23    2019, only eight months after the May 2018 calls at issue. Thus, consumers have
24    ample time to bring class claims if they choose. See Tombline, 2014 WL 5140048
25    at *3 (finding second Diaz factor satisfied where “parties state that a bar is not
26
      about to fall under an imminent limitations period”).
27
                     8.   As to the third Diaz factor, the Settlement Agreement does not resolve
28
      or concede any class interest nor demonstrate collusion to the detriment of the
      {00123786;1}


                                                    3
                                               STIPULATION TO DISMISS
                                                                        Case No. 3:19-cv-00055-JLS-DJM
     Case 8:19-cv-00055-JLS-DFM Document 35 Filed 10/09/19 Page 4 of 5 Page ID #:164




1     putative class. The settlement is structured as an individual resolution of plaintiff’s
2     claims. Plaintiff ultimately did not seek to serve as a class representative, nor was
3     it certified as a class representative. Thus, plaintiff was not empowered to, could
4     not, and did not seek to settle or resolve class claims. The terms and conditions of
5     the Settlement did not release claims of unnamed putative class members nor
6     prejudice their rights. See, e.g., Settlement Agreement ¶ 2. Under these
7     circumstances, unnamed class members are not prejudiced. Gonzalez v.
8     Fallanghina, LLC, No. 16-cv-01832-MEJ, 2017 WL 1374582, at *6 (N.D. Cal.
9     Apr. 17, 2017) (citation omitted).
10                   9.    Defendant asserts that it had prior express consent to call Plaintiff, and
11    that individual determination of whether Defendant’s documentation was sufficient
12    would dominate litigation of this putative class.
13                   10.   Based on the Diaz factors, as described above, the terms and
14    conditions of the Settlement Agreement, the absence of any collusion, and the lack
15    of prejudice to unnamed putative class members, the parties do not believe that it is
16    necessary to notify any such class members of the settlement.
17                   11.   WHEREFORE, the parties request that the Court enter the attached
18    order (1) dismissing plaintiff’s individual claims with prejudice; and (2) dismissing
19    plaintiff’s class claims without prejudice.
20

21    IT IS SO STIPULATED.
22    RESPECTFULLY SUBMITTED AND DATED this 9th day of October, 2019.
23
      TERRELL MARSHALL LAW                                  CARLSON & MESSER LLP
24     GROUP PLLC
25
      By: /s/ Beth E. Terrell, CSB #178181                  By: /s/ David J. Kaminski, #128509
26       Beth E. Terrell, CSB #178181                           Charles R. Messer, CSB 101094
         Email: bterrell@terrellmarshall.com                    Email: messerc@cmtlaw.com
27       Jennifer Rust Murray, Admitted Pro                     David J. Kaminski, CSB 128509
           Hac Vice                                             Email: kaminskid@cmtlaw.com
28
         Email: jmurray@terrellmarshall.com                     Stephen A. Watkins, CSB 205175
      {00123786;1}


                                                     4
                                                STIPULATION TO DISMISS
                                                                         Case No. 3:19-cv-00055-JLS-DJM
     Case 8:19-cv-00055-JLS-DFM Document 35 Filed 10/09/19 Page 5 of 5 Page ID #:165




            Adrienne D. McEntee, Admitted Pro                Email: watkinsS@cmtlaw.com
1
              Hac Vice                                       5901 W. Century Blvd., #1200
2           Email: amcentee@terrellmarshall.com              Los Angeles, California 90045
            936 North 34th Street, Suite 300                 Telephone: (310) 242-2200
3           Seattle, Washington 98103-8869
            Telephone: (206) 816-6603                   Attorneys for Defendant
4
            Facsimile: (206) 319-5450
5
            Daniel L. Warshaw, CSB #185365
6           Email: dwarshaw@pswlaw.com
7
            PEARSON, SIMON &
              WARSHAW, LLP
8           15165 Ventura Boulevard, Suite 400
            Sherman Oaks, California 91403
9           Telephone: (818) 205-2805
10
            Facsimile: (818) 788-8104

11          Syed Ali Saeed, Admitted Pro Hac Vice
            Email: ali@sllawfirm.com
12
            SAEED & LITTLE, LLP
13          1433 North Meridian Street, Suite 202
            Indianapolis, Indiana 46202
14          Telephone: (317) 614-5741
            Facsimile: 1-888-422-3151
15

16    Attorneys for Plaintiff

17

18                    ATTESTATION AND CERTIFICATE OF SERVICE
19    I, David J. Kaminski, am the ECF user whose identification and password are
20    being used to file the Joint Stipulation to Dismiss. I hereby attest that all counsel
21    whose electronic signatures in the Stipulation provided their authority and
22    concurrence to file that document.
23

24
      October 9, 2019                                            _/s/ David J. Kaminski
25                                                                     David J. Kaminski
26

27

28


      {00123786;1}


                                                    5
                                            STIPULATION TO DISMISS
                                                                      Case No. 3:19-cv-00055-JLS-DJM
